Foster, J.
The order to furnish an indorser was properly directed to Wolcott, the real party in interest, by whom alone the suit was prosecuted. The nominal plaintiff had upon the record disclaimed Wolcott’s right to use his name, and the action could be continued in court only upon the assumption that Wolcott was, as he claimed to be, entitled to use the name of the record plaintiff to enforce a claim equitably belonging to himself.
The court in its discretion may in any case require an indorser, and the propriety of the exercise of such discretion cannot be revised by this court. Gen. Sts. c. 129, §§ 29, 32.

Judgment dismissing the action affirmed.